Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The response of 1/19/2021 was received and considered.
Claims 1-2, 4-8, 10-14 and 16-18 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-8, 10-14 and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s remarks (§III) point to the amended limitations in support of allowability.  Specifically, Applicant notes that Krishnan describes updating the password based on user instruction rather than waiting for the second user account to be authenticated and for a subsequent page to be loaded.  However, in addition to Krishnan, Kuang teaches enhancing an authentication procedure (¶60) by automatically changing a password used by an intermediary on behalf of a client after each successful authentication (¶63), including utilizing web pages to authenticate (¶84) and change the password (¶89).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ferg, as modified above, to include waiting for the second user account to be authenticated using the decrypted username and the decrypted password to reduce the chance of password theft.  Ferg also lacks waiting for a subsequent page to be loaded.  However, Cooley is cited for teaching that it was known to detect a successful login attempt (¶¶11-12) based on 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-7, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0037046 A1 to Ferg et al. (Ferg) in view of US 2014/0281945 to Avni et al. (Avni), US 2013/0254856 A1 to Krishan, US 2010/0199086 A1 to Kuang et al. (Kuang) and US 2009/0228978 A1 to Cooley et al. (Cooley).
Regarding claims 1, 5, 11 and 17, Ferg discloses system for managing user credentials, comprising: at least one hardware processor (¶22) configured to: receive a first username corresponding to a first user account of an application for managing user credentials (receive vault credentials, ¶20, including username, ¶25, Fig. 7) and a password of a user (Fig. 7; see also ¶20 teaching a one-time password prompt); in response to determining that the password of the user matches a 
Regarding claims 6, 12 and 18, Ferg discloses wherein the at least one hardware processor is further configured to: receive, via a user interface presented in connection with the application, a selection of a new service to be included in the group of available services (provide website credentials to vault, ¶50); receive a username and a password corresponding to a third user account of the new service (user provides website credentials, ¶50); encrypt the username and the password (encrypt website credentials using user key, ¶50); transmit the encrypted username and the encrypted password to the server in connection with an identifier of the new service (website credentials sent to vault, associated with website authentication form, ¶50, where user credentials are correlated with website, ¶43); and update the group of available services to include the new service (server displays websites for which the user has stored website credentials, ¶36).  Ferg discloses wherein the at least one hardware processor is further configured to: encrypt the password (encrypt website credentials using user key, ¶50); cause, using the script, a password associated with the second user account to be stored (¶50); and transmit the encrypted password in connection with the identifier corresponding to the selected 
Regarding claim 7, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.  
Regarding claim 13, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.

Claims 2, 4, 8, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ferg, Avni, Krishnan, Kuang and Cooley, as applied to claims 1, 7 and 13 above, in view of US 2017/0046532 A1 to Miller.

Regarding claims 4, 10 and 16, Ferg, as modified above, lacks wherein encrypting the updated password comprises retrieving a public PKI key associated with the first user account and a public PKI key associated with the application, wherein the updated password is encrypted using the public PKI key associated with the first user account and the public PKI key associated with the application.  However, Miller teaches that it was known to retrieve a PKI private key for an application (downloadable application) and a PKI private key for a user account (operating system) and utilize both keys to decrypt stored data that was doubly encrypted with the corresponding keys (¶32).  Miller teaches that the benefits include restricting other operating system applications from accessing the files (¶32).  .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
March 11, 2021